DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed May 11, 2022.  Claims 1-15 are pending, in which claim 15 is are non-elected, without traverse. 
 
Election/Restrictions
 Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-14 in Paper dated May 11, 2022. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4,6-10 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Chandhok (WO-2019/005000).
Re-claim 1, Chandhok teaches (at Figs 3A-4B,2; paragraphs 17,45,30-95) a method for forming a contact isolation for a semiconductor device, comprising: providing a semiconductor structure (302/320 in Fig 3A; para 48-52) comprising a trench 322 exposing a contact thereunder (para 17-18 for trench and/or vias filled with conductive materials and para 45 for contacts in source and drain regions); filling a bottom of the trench with a sacrificial material (Fig 3C; para 61-63,56-58 to fill the trench with a host matrix material 324); infiltrating the sacrificial material with a ceramic material (para 30,58,68-71,157-158 Fig 3E for infiltrating with ceramic material, such as aluminum oxide at para 70-71); and removing the sacrificial material (Figs 3F,2; para 74-76 for removing the host matrix material).  Re-claim 2, wherein the sacrificial material (host matrix material 324) comprises a Lewis basic functional group (para 58,17 for host matrix material 324 including ester groups, carbonyl groups, amine groups, etc., polymethyl methacrylate (PMMA), PEO, P2VP).  Re-claim 3, wherein the sacrificial material 324 is a polymethyl methacrylate (para 58,17 for   polymethyl methacrylate (PMMA)).  Re-claim 4, wherein the ceramic material is an oxide of Al, Hf, and Ti (para 70-71 for oxide of aluminum, hafnium, titanium as ceramic material).  Re-claim 6, wherein infiltrating the sacrificial material with the ceramic material comprises: exposing the sacrificial material to a first precursor; and exposing the sacrificial material to a second precursor (para 70-71).  Re-claim 7, wherein the first precursor is a Lewis acidic metal compound (para 70-71 and 30 for TMA, Hf-EMA, Hf(EMA)4, TiCl4, etc.) and wherein the second precursor is an oxidant (para 70-71 for co-reactant such as water or isopropanol, etc.). Re-claim 8, wherein infiltrating the sacrificial material 324 with the ceramic material (para 70-71 for oxide of aluminum, hafnium, titanium as ceramic material) comprises a sequential infiltration synthesis (para 69-71,157-158 for employing ALD to sequentially expose the sacrificial material to first and second precursors during infiltration synthesis).  Re-claim 9, further comprising: growing a further ceramic material (Figs 2, para 79-80,157-158 for further infiltrating with different or same dielectric precursor) on the ceramic material (para 30,58,68-71 Fig 3E for infiltrating with ceramic material, such as aluminum oxide at para 70-71). Re-claim 10, wherein filling the bottom of the trench with the sacrificial material comprises: filling the trench with the sacrificial material (324 in Fig 3B, para 62), and etching back the sacrificial material (Fig 3C, para 62).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Chandhok (WO-2019/005000) taken with Tois (2017/0352550).
   Chandhok teaches (at Figs 3A-4B,2; paragraphs 17,45,30-95) the method for forming the contact isolation for the semiconductor device, as applied to claims 1-4,6-10 above and fully repeated herein; wherein Re-claim 11, Chandhok teaches (at paragraph 62; Figs 3B-3C) wherein etching back the sacrificial material 324 by dry etching; and Re-claim 12 (at para 74) removing the sacrificial material by etching or ashing.
Re-claims 11-12:  As described above, Chandhok already teaches employing an etching process for etching back and removing the sacrificial material, but does not mention etching back by H2/He-based plasma etching (claim 11) and removing by an O2-based plasma etching. 	However, Tois teaches (at paragraphs 121,120,17) using the O2-based plasma etching or the H2-based plasma etching with Helium reactive species as a chemical etchant for etching and removing the sacrificial material infiltrated with ceramic material (paragraph 17,129-130)
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the steps of etching back and removing the sacrificial of Chandhok by employing the O2-based plasma etching or the H2-based plasma etching with Helium reactive species as a chemical etchant, as taught by Tois.  This is because these chemical etchants have been proven in the art to etch and remove the sacrificial material in a reliable manner  

Claims 5,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok (WO-2019/005000) taken with Xie (10,243,053).
   Chandhok teaches (at Figs 3A-4B,2; paragraphs 17,45,30-95) the method for forming the contact isolation for the semiconductor device, as applied to claims 1-4,6-10 above and fully repeated herein; wherein Re-claim 5, Chandhok teaches wherein the ceramic material of the oxide of Al, Hf, and Ti (para 70-71 for oxide of aluminum, hafnium, titanium as ceramic material) has a relative dielectric constant;  Re-claim 13, Chandhok teaches wherein the semiconductor device is a complementary field-effect transistor (Fig 8, paragraphs 39-42,102-103 for combination of plurality of transistors including PMOS and NMOS transistors); and Re-claim 14, Chandhok teaches (at paragraph 54,175; Figs 3B-3F) the contact isolation 324 filling the bottom of the trench has a thickness (Fig 3C).
Re-claims 5,13,14:  As described above, Chandhok already teaches the ceramic material having the dielectric constant but lacks mentioning the dielectric constant of 15 or less.  Re-claim 13, as described above, Chandhok already teaches the plurality of transistors including PMOS and NMOS, but lacks mentioning a CMOS (a complementary field effect transistor). Re-claim 14, as described above, Chandhok already teaches the contact isolation having a thickness  while claim 14 recites a thickness of 20 nm or less.
However, Re-claim 5, Xie however teaches (at col 6, lines 17-21) the hafnium oxide having the dielectric constant at about 10 (re-claim 5), and Re-claim 13, wherein the semiconductor device comprises the plurality of transistors including NMOS, PMOS and CMOS.  Re-claim 14, Chandhok teaches (at paragraph 54,175; Figs 3B-3C) wherein the trench has a depth (or thickness) of 5-100 nm so that the contact isolation filling the bottom of the trench has a thickness of about 5-100nm; and wherein the ceramic material comprises the oxide of Al, Hf, and Ti (para 70-71 for oxide of aluminum, hafnium, titanium as ceramic material) is inherent and known to have a relative dielectric constant of 15 or less (re further claim 5).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the contact isolation for the semiconductor device having the ceramic material of Chandhok by forming the semiconductor device as the CMOS and realizing the ceramic material of hafnium oxide having the dielectric constant of about 10, as taught by Xie.  This is because of the desirability to form the CMOS for the semiconductor device and to employ the ceramic material having a high dielectric constant.  
Additionally, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Chandhok by selecting the portion of the prior art's range of thickness in the range of 5-100 nm, as taught by Chandhok, which overlapping the thickness of 20 nm or less as in claim 14, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822